10/25/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0549


                                        OP 22-0549
                                                                               imiLlaL)
BRYAN KEITH BARTHOLOMEW,                                                       OCT 25 2022
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme
            Petitioner,                                                                     Court
                                                                              State of Montana


      v.                                                            ORDER

BRIAN GOOTKIN,

            Respondent.



       Petitioner Bryan Bartholomew seeks a writ of habeas corpus directing that he be
immediately released from continued illegal restraints of his liberties and for an Order
discharging his sentence. Bartholomew, who was convicted in 2006 of several felony
offenses, received a combination of sentences totaling fifteen years. He contends that
because sentencing occurred on August 28, 2006, "worst case scenario, Petitioner would
have discharged his sentence no later than August 28, 2021." Bartholomew's petition
alleges that he remains on probation under supervision of the Department of Corrections,
which erroneously maintains that his discharge date is August 18, 2024.
       Respondent Brian Gootkin, through counsel, concedes under the particular facts
presented in this record and in the interests ofjustice that Bartholomew has served the lawful
length of his sentence, is entitled to a Writ of Habeas Corpus, and should be immediately
released from DOC supervision. Accordingly, the Department has terminated
Bartholomew's probation effective immediately.
       Having reviewed the Petition and Response, and good cause appearing,
       IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus is
GRANTED. Bartholomew's sentences in Yellowstone County Cause Nos. DC-2005-
0000062, DC 2005-0000185, DC 2005-0000398, DC 2006-0000389 are DISCHARGED,
and the Department of Corrections is ordered to immediately release him from supervision.
      The Clerk is directed to provide immediate notice of this Order to the Attorney
General; to Brian Gootkin, Director of the Montana Department of Corrections; to the
Yellowstone County Attorney; and to all counsel of record. Service in the same manner as a
summons in a civil action, as provided in § 46-22-206, MCA, shall not be required.
      DATED this Z.....tiday of October, 2022.



                                                              Chief Justice




                                                    C94



                                                                Justices